Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


)
ROBIN B. CARLSON, PATRICIA HORAN,    ) 
AFA RETIREMENT TRUST,                            )                     No. 08-05-00159-CV
)
                                    Appellants,                       )                             Appeal from
)
v.                                                                          )                       327th District Court
)
FIRSTAR BANK MILWAUKEE, N.A.             )                  of El Paso County, Texas
AS TRUSTEE FOR THE REGISTERED          )
HOLDER OF SALOMAN BROTHERS            )                         (TC# 2002-2975) 
MORTGAGE SECURITIES VII, INC.,             )
NEW CENTURY ASSET-BACKED                 )
FLOATING RATE CERTIFICATES                 )
SERIES 1999-NCI, OCWEN FEDERAL           )
BANK, FSB NEW CENTURY MORTGAGE   )
CORPORATION OF CALIFORNIA,                )
)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is Appellants’request for an extension of time in which to file their
brief, and a motion to dismiss filed by Appellees in which they object to Appellants’ request for
another extension of time in which to file their brief given that the Court had previously granted a
“final” extension.  The case is also before the Court on its own motion for determination whether
the appeal should be dismissed for want of prosecution due to Appellants’ failure to pay the case
filing fee.  Finding that the Appellants have failed to pay the required fee, we deny as moot
Appellants’ motion for extension of time and Appellees’ motion to dismiss, and we dismiss the
appeal.
FACTS
            Appellants filed their notice of appeal on April 13, 2005.  They did not pay the filing fee as
required by Tex.R.App.P. 5, nor did they establish their indigence in accordance with
Tex.R.App.P. 20.1.  On February 14, 2006, the Clerk of the Court made a second request for
payment of the $125 case filing fee.  The letter informed Appellants that the fee had not been paid
and that failure to pay the filing fee within twenty days would result in dismissal of their appeal. 
Appellants have not paid the filing fee.  Because Appellants have failed to pay the requisite filing
fee as directed by the Court, we dismiss the appeal pursuant to Tex.R.App.P. 42.3(c).


March 30, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
(Chew, J., not participating)